 


111 HR 202 IH: Museum of Ideas Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 202 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Stearns introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To create a commission to develop a plan for establishing a Museum of Ideas. 
 
 
1.Short titleThis Act may be cited as the Museum of Ideas Act of 2009.
2.EstablishmentThere is established a commission to be known as the Museum of Ideas Commission (hereinafter in this Act referred to as the Commission).
3.Duties of commission
(a)Plan
(1)In generalThe Commission shall develop a plan for establishing in Washington, DC, a museum that presents the history and evolution of human ideas.
(2)SpecificallyThe plan must address the following issues:
(A)How to present the history and evolution of human ideas, including ideas in the fields of science, sociology, philosophy, economics, and politics.
(B)The cost of establishing such a museum.
(C)Possible locations for such a museum.
(D)Whether such a museum should be established within the Smithsonian Institution.
(b)ReportThe Commission shall, not later than 1 year after the date of enactment of this Act, submit a report to Congress and the President setting forth the plan developed under subsection (a).
4.Membership and meetings
(a)Number and appointmentThe Commission shall be composed of 11 members, to be appointed as follows:
(1)The President shall appoint 2 members, one of whom shall serve as chairperson of the Commission.
(2)The majority leader of the House of Representatives shall appoint 2 members.
(3)The minority leader of the House of Representatives shall appoint 2 members.
(4)The majority leader of the Senate shall appoint 2 members.
(5)The minority leader of the Senate shall appoint 2 members.
(6)The Secretary of the Interior shall appoint 1 member.
(b)Criteria for member
(1)No Member of CongressA Member of Congress may not be a member of the Commission.
(2)Consultation with appointing authoritiesPrior to making an appointment, each appointing authority should consult with the other appointing authorities to ensure that the members appointed to the Commission represent a wide range of expertise that would assist the Commission in carrying out the required duties under this Act, including academic leaders, industrial leaders, and individuals familiar with establishing museums.
(c)Date for original appointmentThe appointing authorities described in subsection (a) shall appoint the initial members of the Commission not later than 90 days after the date of enactment of this Act.
(d)Terms
(1)In generalThe term of each member is for the life of the Commission.
(2)VacanciesA vacancy in the Commission shall be filled not later than 30 days after such vacancy occurs and in the manner in which the original appointment was made.
(e)Pay and Reimbursement
(1)No pay for membersMembers of the Commission shall serve without pay.
(2)Travel ExpensesEach member shall receive travel expenses, including per diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United States Code.
(f)MeetingsThe Commission shall meet upon the call of the chairperson or a majority of its members.
(g)QuorumSix members of the Commission shall constitute a quorum, but a lesser number may hold hearings.
5.Powers of commission
(a)Hearings and evidenceThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate.
(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.
(c)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
(d)GiftsTo the extent provided in advance in appropriation Acts, the Commission may accept, use, and dispose of gifts or donations of services or property.
6.Duties of the SecretaryThe Secretary of the Interior is authorized to—
(1)provide assistance to the Commission, including advice on collections, storage, and archives;
(2)provide assistance in conducting any public hearings or forums held by the Commission; and
(3)provide staff assistance and support to the Commission.
7.TerminationThe Commission shall terminate 60 days after submitting its final report under section 3. 
 
